Bonner, Associate Justice.
On December 30, 1880, S. D. Delaney as plaintiff recovered in the justice court, judgment against Colorado county as defendant, for one hundred and sixteen dollars, sixty-six and two-thirds cents debt. The cost of suit was eight dollars and eighty-five cents. From this judgment an appeal was taken by the defendant to the county court, and an appeal bond executed in the sum of two hundred and forty dollars, which was more than double the amount of the judgment for the debt, but not double that of the debt and costs. By reason of disqualification of the county judge the cause was removed to the district court, and on motion of Delaney was dismissed because the appeal bond was insufficient in amount.
The only question in the case is, whether under article 1639, Revised Statutes, the appeal bond from the judgment of a justice of the peace should have been in double the amount of the judgment for the debt only, or for both the debt and cost.
This article requires the bond to be “in double the amount of the judgment.” We are of opinion that the amount of the appeal bond in such cases, where judg*281ment is rendered for the plaintiff, was not intended to he in double both the amount of the judgment recovered for the debt and also for the cost, but of the former only. We are strengthened in this view by a comparison of article 1404, Revised Statutes, passed at the same session, governing appeals from the district courts to the supreme courts, which requires appeal bonds to be “in a sum at least double the amount of the judgment, interest and costs.”
Reversed and remanded.
[Opinion delivered February 15, 1881.]